Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0267563 (Sattarivand).
Regarding claim 10, Sattarivand discloses an image processing apparatus, comprising: 
an acquisition unit (Figure 7, element 530 is a detector for acquiring images) configured to acquire low-energy information (Figure 1, element 124) and high-energy information (element 124) from a plurality of images that are obtained by emitting radiation toward an object (see figure 7, plurality of images taken of object 110 when irradiated with radiation 520); 
a calculation unit configured to calculate information indicating a thickness of a first tissue (element 130 and paragraph [0156]) and information indicating a thickness of a second tissue (element 130 and paragraph [0156]) from the low-energy information and the high-energy information (element 130 shows this thickness is determined based on high/low energy information 122/124); and 

Regarding claim 13, Sattarivand discloses an image processing method, comprising: 
acquiring, by an acquisition unit (Figure 7, element 530 is a detector for acquiring images), low-energy information (Figure 1, element 124) and high-energy information (element 124) from a plurality of images that are obtained by emitting radiation toward an object (see figure 7, plurality of images taken of object 110 when irradiated with radiation 520); 
calculating, by a calculation unit, information indicating a thickness of a first tissue (element 130 and paragraph [0156]) and information indicating a thickness of a second tissue (element 130 and paragraph [0156]) from the low- energy information and the high-energy information (element 130 shows this thickness is determined based on high/low energy information 122/124); and 
generating, by a generation unit, an image based on the information indicating the thickness of the first tissue and the information indicating the thickness of the second tissue (see element 105 which is a dual energy x-ray image, which combines the high/low images and shows the thickness see figure 4B).  .  
Regarding claim 15, Sattarivand discloses a non-transitory storage medium storing a program for causing a computer (figure 7, element 542) to function as the image processing apparatus according to claim 10 (see above rejection).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0128096 (Konno) in view of US 2006/0109949 (Tkaczyk).
Regarding claim 1, Konno discloses an image processing apparatus (element 112), comprising: 

a calculation unit configured to calculate an effective atomic number (see paragraph [0092]) and a surface density (paragraph [0101[] discloses calculating the surface densities) from the low-energy information and the high-energy information (see paragraph [0092] discloses the images are generated by the multi-energy images); and 
a generation unit configured to generate an image based on the effective atomic number and the surface density (see paragraph [0127] discloses that the generated images are displayed so that the differences can be easily recognized).  
Konno does not disclose that the generated image includes color information.
Tkacysk discloses a conventional image processing apparatus, that combines density and atomic number information to form an image with material variations reflected in color, hue or intensity (see paragraph [0060]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Konno with a generated image that includes color information as disclosed by Tkacyzk in order to increase visibility of the differences in the images, as taught by Konno.
Regarding claim 2
Regarding claim 3, Konno in view of Tkacyzk discloses the image processing apparatus according to claim 2, wherein Tkacyzk further discloses that the setting unit sets a preset value for at least one parameter of hue, luminance, and/or saturation (see paragraph [0060]).  
Regarding claim 4, Konno in view of Tkacyzk discloses the image processing apparatus according to claim 3, wherein Tkacyzk further discloses the setting unit sets a preset value for saturation (see paragraph [0088] discloses a range of flux the detector will accept and if outside the range).  
Regarding claim 5, Konno discloses the image processing apparatus according to claim 2, wherein the setting unit acquires an instruction for changing a value of saturation from a user, and sets a changed value for saturation (see paragraph [0088]).
Regarding claim 6, Konno in view of Tkacyzk discloses the image processing apparatus according to claim 2, wherein Tkacyzk further discloses if the image to be generated satisfies a predetermined condition, the setting unit sets, for saturation, a value that differs from a value set by a user (see figure 21, when the x-ray flux meets a particular condition, within the dynamic range, the saturation is automatically adjusted and thus is not set by a user).  
Regarding claim 7, Konno in view of Tkacyzk the image processing apparatus according to claim 2, wherein Tkacyzk further discloses that for saturation of each pixel in a region of the image to be generated that satisfies a predetermined condition, the setting unit sets a value that differs from saturation of each pixel in a region of the image other than the region satisfying the predetermined condition (see paragraph [0087] high flux conditions are treated differently than low flux conditions in an image and thus the saturation is different in different regions of the image).  
Regarding claim 8, Konno in view of Tkacyzk discloses the image processing apparatus according to claim 6, wherein Tkacyzk discloses the predetermined condition includes a condition that relates to at least any of a change in an image of the object in a spatial direction (see paragraph [0087] high flux regions of an image are treated differently than low flux regions in an image and thus the saturation is 
Regarding claim 9, Konno discloses the image processing apparatus according to claim 1, wherein radiation is emitted at a plurality of levels of energy in a single emission of radiation (see paragraph [00156], discloses x-rays of two or more spectra where the detector separates the two spectra).  
Regarding claim 12, Konno discloses an image processing method (Figure 1), comprising: 
acquiring, by an acquisition unit, low-energy information and high- energy information from a plurality of images that are obtained by emitting radiation toward an object (see figure 8(a) which is the detected signal for a low energy and 8(c) which is detected signal for high energy and is obtained by emitting radiation, figure 1, element 100 toward and object, see unlabeled patient); 
calculating, by a calculation unit, an effective atomic number (see paragraph [0092]) and a surface density (paragraph [0101[] discloses calculating the surface densities) and a surface density from the low-energy information and the high-energy information (see paragraph [0092] discloses the images are generated by the multi-energy images); and 
generating, by a generation unit, an image that includes information based on the effective atomic number and the surface density (see paragraph [0127] discloses that the generated images are displayed so that the differences can be easily recognized).  
Konno does not disclose that the generated image includes color information.
Tkacysk discloses a conventional image processing apparatus, that combines density and atomic number information to form an image with material variations reflected in color, hue or intensity (see paragraph [0060]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Konno with a generated image 
Regarding claim 14, Konno discloses a non-transitory storage medium storing a program for causing a computer to function as the image processing apparatus (element 112 stores a program in element 109 to process an image) according to claim 1 (See above rejection).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sattarivand in view of NPL: “Implementation of Dual energy Technique for Virtual Monochromatic and Linearly Mixed CBCTs” Published October 2012 by Li (Li).
Regarding claim 11, Sattarivand discloses the image processing apparatus according to claim 10, but does not explicitly teach a setting unit configured to set a preset value for energy of a virtual monochromatic radiation image that is used for generating the image. Sattarivand cites to Li for teaching how data representative of tissue is processed.
Li teaches setting a preset value or projection for a virtual monochromatic radiation image that is used for generating the image (see page 6059, section II.b.2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have applied the setting of Li to Sattarivand in order to reduce artifacts (see page 6061, III.A.2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884